Citation Nr: 1527209	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received with respect to a claim of service connection for fibromyalgia.

3.  Whether new and material evidence has been received with respect to a claim of service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening of previously denied service connection claims for IBS, fibromyalgia, and lumbar spine disorders.  

The Veteran testified at a Board hearing before the undersigned in May 2014; a transcript of that hearing is associated with the claims file.

(The claims of service connection for IBS and fibromyalgia are addressed in the remand that follows the decision below.)


FINDING OF FACT

At the May 2014 Board hearing, the Veteran withdrew from appeal the claim of service connection for a lumbar spine disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of service connection for a lumbar spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At a May 2014 Board hearing, the Veteran stated that he wanted to withdraw his appeal with respect to the issue of service connection for a lumbar spine disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In light of the Veteran's statements during the May 2014 hearing, which have been reduced to writing in form of the hearing transcript, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regard to the service connection claim for a lumbar spine disorder.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal for service connection for a lumbar spine disorder is dismissed.


REMAND

Regarding the remaining fibromyalgia and IBS claims, the Board finds that those claims must be remanded.  The Veteran submitted a letter from the Social Security Administration (SSA) indicating that he was given a favorable decision from that agency; he stated that those records are relevant to the claims on appeal.  Thus, a remand in order to attempt to obtain any SSA records is necessary at this time.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Likewise, the most recent VA treatment records are from May 2004.  The Veteran also indicated that he was receiving private treatment from physicians other than through VA, though he did not specify any private treatment providers by name at that time.  Accordingly, on remand, any outstanding private and/or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Buffalo VA Medical Center, or any other VA medical facility where the Veteran may have received treatment since May 2004 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his fibromyalgia and/or IBS.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to any claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the applications to reopen claims of service connection for fibromyalgia and IBS.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


